GILBERT, Circuit Judge
(dissenting). The indictments charged Dwinnell, Gilpin, Gagnon, and Deter with entering- into a conspiracy to commit the crime of subornation of perjury by procuring J. F. French, F. M. French, B. F. French,' Samuel M. French, Clarence M. Prather, and Arthur W. Jacquette each to take an oath to a sworn statement under the timber and stone land acts of the United States, in which each should swear that he did not apply to purchase the land described in his sworn statement on speculation, but in good faith to appropriate it to his own exclusive use and benefit; and that he had not directly or indirectly made any agreement or contract or in any way or manner with any person or persons whomsoever, by which the title he might acquire from the government of the United States would inure in whole or in part.to the benefit of any person except himself, said oaths to be false and .known by the affiants to be false, in that each of said persons had an agreement beforehand and an express understanding with the defendants that the title so procured was to be for the benefit of the defendants. The indictment then alleges the making and filing of the sworn statements, .describes the lands to which they applied, and alleges that the conspirators on October 27, 1906, and October 31, 1906, the days on which the applications were filed, furnished the applicants money to pay their expenses while standing in line awaiting their turn to file their statements, and procured them to take and filé their false oaths, setting forth the oaths, and alleging their falsity and the knowledge of the affiants of their falsity. The indictment then charges that, to carry out the said unlawful conspiracy, Dwinnell at divers daj^s mentioned between November 12, 1906, and December 1, 1906, did prepare relinquishments of the land so filed upon, by the applicants and procured them to sign the same, and at the same time paid, them the specific sums which had been agreed upon prior to the time of making their applications as the price for which each applicant had agreed to make entry of the land for him, which -sum was $200 for each applicant excepting that one was alleged to ,have been paid $157 on account of $400, the agreed price.
On the trial the government introduced testimony to show that J. F, French, B. F..French, F. M. French, Samuel M. French, Jacquette. •and Prather made their entries at the instance of Dwinnell and under .an agreement with him whereby they were subsequently to sign re-linquishments for his benefit upon his paying them certain sums agreed upon, which was $200 for each, except that in the case of Jacquette it was to be $400, and the testimony of the entrymen, except that of J. F, French, was received, without objection, that in pursuance of the agreement Dwinnell presented to them at different dates from two to .foijr weeks after the entries were made relinquishments in his handwriting, and that he obtained their signatures thereto and paid them the money agreed .upon. . All their relinquishments except those of Prather and, B, F. French were offered and received in evidence without'objection, and as to the relinquishment of James F. French counsel for plaintiffs in error expressly waived objection. The objection taken to the admission of the two ’relinquishments signed by Prather was in these words:
*761"1 simply wish to interpose a very forilla] objection to these, the court ~iease. Your honor will ~eo from an inspeetloil of these papers that they appear to be dated long after these loeation$-~one bears date December ~, 1906, and the other bears the date November 26, 1906. If they are evi~ ~enee at all, they are evidence in our favor."
The objection was overruled and an cxce1~tion allowed. The objec-~idn made to the relinquishment of il. F. l-~'rench was that the evidence ~aiIed to show that it was made in pursuance of a prior agreement with Dwinnell; but error is not assigned to the admission of the re-Nnquishment or the testimony in regard thereto. F. M. French, one ~f the entrymen, was asked:
"Q. Did. you have aiiy dealing with Dr. (i. W. 1)winnell in reference to getting your relinquishment for ihat laud?"
The question was objected lo as immaterial, irrelevant, and mcom-patent, and occurring at a time subsequent to the taking up of the land by-the witness. The objection was overruled, and an exception was allowed. The witness answered:
"We were in Gagnon’s saloon, and Dwiuneil said io me, ‘Xow, if you are ready, we will go down and fix up that business.’
“Q. Go on and tell wliat, occurred then? A. Wo went down to Ms office. J believe Gagnon went with us. When we got down there they gave me $180-Gagnon’s cheek for §180-and then we went back up to the saloon, Gagnon and I, and he gave me §20 in currency for uiy relinquishment.”
The witness further testified that after making the entry he had no transaction with Dwinnell until the time of signing the relinquishment.
On account of the admission of this testimony of French and the relinquishments of Prather, it is held by the majority of the court that the judgment must be reversed under the authority of the decisions in Williamson v. United States, 207 U. S. 425, 28 Sup. Ct. 1613, 52 L. Ed. 278, and United States v. Biggs, 211 U. S. 507, 29 Sup. Ct. 181, 53 L. Ed. 305. Jf it were conceded that the doctrine of those decisions were applicable to the present case, I submit that upon a record which thus shows the admission of the relinquishments of four ox the entrymen and the testimony as to the execution o f the same and the receipt of the agreed compensation by each, all without objection, it was harmless error to overrule an objection as to one other of the relinquishments, even if the evidence so received had been incompetent. But in my opinion the rulings in the two cases cited have no application whatever to the case at bar. The purport of wliat was decided in the Williamson Case is best epitomized in the language of Mr. Justice White as it is found in bis opinion in the Biggs Case, page 520 of 211 U. S., page 184 of 29 Sup. Ct. (53 L. Ed. 305). He said:
"Tlie government Insisted that the papers (the false oaths taken on final proof)’ were admissible because the indictment charged a conspiracy to suborn perjury, not only at the time of the application to purchase, but also in the subsequent stage of making the final entry, and that, even if this were not the ease, the affidavits made after application were admissible for the purpose of showing the motive which existed at the time the application was made, it was decided that the indictment only charged subornation of perjury at the time of the application. Passing on the alleged contention as to motive, it was held that, in view of the requirements as to an affidavit exacted by the statute to be made at the time of the application as to the *762bona fieles of the applicant and his intention to bny for himself alone and the absence of any such requirement in the statute as to the final entry, the prohibition of the statute applied only to the condition of things existing at the time of the application to purchase, and did not restrict an entryman, after said application was made, from agreeing to convey to another and perfecting his entry for the purpose after patent or transferring the land in order to perform his contract. It was therefore held that the affidavits made at the final stage of the transaction were not admissible to show motive at the time of the applications to purchase, and that any requirements contained in the rules and regulations of the Land Department making an affidavit essential to' show bona fides, etc., at the final stage, were ultra vires and void.”
In the Biggs Case the indictment charged that the purpose of the conspiracy was to hire, and, under agreements with entrymen have them pay for, the lands with money of the corporation and have them make entries. It did not charge the date on which said hiring and agreement to make entries were to be made, nor that the entrymen were hired to make applications, nor that said hiring and agreement were prior to any applications. The indictment did not charge that when the' applicants made application they had outstanding contracts to sell or were acting under agreement or hire for the defendants. The indictment did not charge noncompliance with the timber and stone act by the entrymen in either its letter or spirit prior to or at the time of the application. The question before the court was whether the indictment charged an offense against the United States. The court held that no indictment for conspiracy to defraud the United States by improperly obtaining title to public lands would lie where the only acts charged were permissible under the land laws, and that the timber and stone acts, while prohibiting the entryman from entering ostensibly for himself but in reality for another, did not prohibit him from selling the claim to another after application and before final action.
It "would almost seem unnecessary to point out the features which distinguish the present case from both those cases. The- Williamson Case goes no further than to hold that the falsity of the oath of the entrv-man made under the ruling of the Land Department as part of his final proof to the effect that he seeks title to the land for his own benefit, and not for another, cannot be taken as proof of his motive in making the entry, and this for the reason, and-for the sole reason, that after the entry has been made the land laws leave him free to transfer his right to another. That ruling is in no way involved in the case at bar. The Biggs Case charged no unlawful agreement between the conspirator and the.entryman prior to the entry, and the court held that the timber and stone acts did not prohibit an entryman from selling his claim to another after the application and before final decision, and that no indictment for conspiracy to defraud the United States by improperly obtaining title to public land would lie where the only acts charged were permissible under the land laws. But the acts charged against the conspirators in the case at bar were “not permissible,” and the evidence shows clearly that no negotiations were had between the conspirators and the entryman after the entries were made. All that was proven to have been done after the date of the entries was shown to have been done in pursuance of- agreements made prior *763thereto and for no other purpose than to carry out those agreements. Rach applicant had an agreement with Dwinnell that he was to enter the land solely for the latter’s benefit, and was thereafter to execute a relinquishment and’to receive his pay from Dwinnell. The government submitted evidence to prove that this was done. The evidence so offered and received proved the commission of the overt acts expressly charged in the indictment, namely, that the agreement between the conspirators and entrymen included not only the, making of false oaths in the application, but the execution of relinquishments and the payment of an agreed price therefor. The indictment charges a conspiracy to suborn perjury to be committed by applicants in entering land for the benefit of Dwinnell, one of the conspirators. The testimony which is the subject of the assignments of error was admitted for the purpose of proving this allegation of the indictment and as proof of the acts of Dwinnell in carrying out the agreement with the entrymen and his purpose in procuring them to make the false entries as well as proof to establish the overt acts charged in the indict • ment. The court admitted it expressly for those purposes. The facts that Dwinnell prepared the relinquishments very shortly after the entries were made and without further negotiations with the entrymen than those which he had with them prior to the time of making the entries, obtained their signatures to the relinquishments, and paid them the sums which he had originally promised to pay them, tended strongly to prove the conspiracy to suborn perjury charged in the indictment.
“It Is competent and proper to prove such overt nets because of their bearing upon the evidence of the conspiracy itself and for the further reason that such evidence is proper in considering the punishment to be inflicted.” Elliott on Evidence, § 2946.
I submit that it ought not to be held that the effect of the decisions of the Supreme Court in the Williamson Case and the Biggs Case is to deprive the prosecution of the right to prove acts such as these acts, which were shown to have been done in pursuance of the original conspiracy and were so charged in the indictment, but were done after the date of the commission of the perjury suborned by the conspirators, and that from and after the date of the suborned perjury the field of investigation is closed to the government, and no further act of a conspirator may be offered in evidence to show the existence and the intent of the conspiracy. Such, however, is the effect of the opinion of the majority of the court in this case.